Citation Nr: 1603727	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, reopened and denied the claim for entitlement to service connection for PTSD and denied entitlement to TDIU.  

The Veteran was provided a statement of the case (SOC) in March 2014 addressing a claim to reopen service connection for gastritis.  He did not submit a substantive appeal and the claim was not certified to the Board.  Therefore, the appeal was not perfected and the claim to reopen service connection for gastritis is not currently before the Board.

The reopened issue for entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was initially denied in an unappealed March 2007 rating decision.  

5.  The evidence received since the March 2007 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for entitlement to service connection for PTSD was initially denied in a March 2007 rating decision based on the RO's determination that the record did not contain competent evidence diagnosing the condition or verification of the claimed non-combat stressors.  The Veteran did not appeal the March 2007 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The evidence received since the March 2007 rating decision includes numerous records of VA treatment documenting psychiatric symptoms consistent with PTSD and a September 2011 VA examination diagnosing PTSD. This medical evidence is clearly new as it was not of record in March 2007 and is material as it relates to an element not previously established-the presence of a competent and valid PTSD diagnosis.  The Board therefore finds that the VA treatment records and September 2011 VA examination are new and material evidence and reopening of the claim is granted.

The Board also finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for PTSD is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  The Veteran was provided a VA examination in September 2011 and a diagnosis of PTSD was rendered; however, clinical records, examinations, and psychological testing conducted at the Durham VA Medical Center (VAMC) throughout the claims period indicate that the Veteran does not meet the criteria for a diagnosis of PTSD.  In addition, various VAMC examiners have found that the Veteran's reported in-service stressors are not of sufficient severity to constitute a traumatic event for the purposes of a PTSD diagnosis.  The September 2011 VA examination report did not address this fact, and the Board finds an additional VA examination is required by the duty to assist to resolve the conflict in the medical records.  The examination should also include an opinion as to whether any of the Veteran's other diagnosed psychiatric disorders are etiologically related to active duty service.  The record includes diagnoses of major depression and an adjustment disorder, but does not contain evidence indicating whether these conditions are related to the Veteran's reported in-service stressors.  Furthermore, the Board finds that the claim for entitlement to TDIU is inextricably intertwined with the claim for service connection and is also remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the Durham VAMC dating from October 2013.  Copies of all records received must be associated with the Veteran's claims file.  All efforts to procure the records must be documented in the claims file. 

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of the claimed psychiatric disability.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD, to include whether the reported stressors (detailed below) meet the PTSD criteria for a traumatic event.  

b)  With respect to all diagnosed psychiatric conditions, the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) are etiologically related to any incident of active duty service.  For the purposes of this opinion, the examiner should assume the in-service stressors reported by the Veteran are true. 

c)  If any diagnosed psychiatric disorder is etiologically related to active duty service, describe the extent of any occupational and social impairment to aid the Board in determining the impact of the disorder on the Veteran's ability to secure and maintain substantive employment.  

The Veteran has reported the following in-service psychiatric stressors: he experienced intense fear and trauma during training exercises aboard the USS HAWKINS when the on-board guns he was responsible for loading would misfire, trigger a beeping alarm, and could potentially explode.  The Veteran's reports indicate that he did not personally witness an explosion due to a misfire, but he was aware it had occurred several times on other ships during his military service.  He was not involved in combat and did not witness anyone threatened, wounded, or killed.  The Veteran also reported that he experienced racial discrimination during his time in the Navy; he was placed in the brig for three days in 1974 and given only bread and water.  He also reports he was humiliated when urine was thrown on him while he was in the brig.  

Service records confirm that the Veteran served aboard the USS HAWKINS as a yeoman (indicating he performed administrative and clerical work).  The records document a steady decline in his behavior and performance during service with multiple findings of alcohol and drug abuse and disciplinary problems.  He was assigned non-judicial punishment on four occasions and court-martialed, according to his commanding officer, "as a result of [his] total disregard for military authority and regulations."  Service records also verify that the Veteran was confined to the brig in February 1974 and given a non-judicial punishment of three days of bread and water.  He was recommended for discharge in January 1974 "by reason of Unfitness due to frequent involvement of a discreditable nature with military authorities."

A full rationale (i.e. basis) for any expressed medical opinions must be provided.

3.  Then, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his agent representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


